Exhibit 10.66

LETTER AGREEMENT

Dated as of February 15, 2012

Prides Capital Fund I, L.P.

c/o Prides Capital Partners, LLC

200 State Street, 13th Floor

Boston MA 02109

Attn: Kevin A. Richardson, II

Ladies and Gentlemen:

We refer to that certain Guarantee dated as of February 15, 2012 (the
“Guarantee”), the form of which is attached hereto as Attachment A. Pursuant to
the Guarantee, Prides Capital Fund I, L.P. (“Prides”) has unconditionally
guaranteed to pay at maturity up to $260,000 of eDiets.com, Inc. (the “Company”)
indebtedness to Paymentech, LLC (“Paymentech”). Capitalized terms not otherwise
defined in this Letter Agreement have the meanings specified in the Guarantee.

Prides’s execution of the Guarantee satisfies Paymentech’s demand for additional
credit support from eDiets.com, Inc. (the “Company”) under the terms of certain
agreements between the Company and Paymentech. In consideration of Prides’s
undertakings set forth in the Guarantee, the Company hereby undertakes and
agrees as follows:

1. In the event that Prides makes any payment or incurs any out-of-pocket
expense by virtue of having entered into the Guarantee, the Company will
reimburse such payment or expense to Prides within five business days of
Prides’s first demand therefor;

2. The Company will notify Prides in advance of any telephone calls relating to
the Guarantee scheduled to take place between the Company and Paymentech and
will ensure that a Prides representative has the opportunity to participate;

3. The Company promptly will provide Prides with a copy of each rolling cash
flow forecast generated by the Company;

4. On or before the fifteenth day of each month the Company will provide Prides
with a report setting forth credit card charge volume for the previous month and
anticipated credit card charge volume for the current month;

5. The Company will provide Prides with prior written notice of any oral or
written amendment to or modification of that certain Meal Delivery Product and
Services Supply Agreement dated as of July 28, 2009 between the Company and
Whitsons Food Service (Bronx) Corp.;

6. The Company will use diligent efforts to facilitate any review of the status
of the Guarantee that Prides may request of Paymentech; and

7. On or before February 16, 2012, and on each anniversary of such date
thereafter, the Company shall pay an annual credit support fee to Prides equal
to ten percent (10%) of the maximum amount guaranteed under the Guarantee,
calculated as of such date;

 



--------------------------------------------------------------------------------

8. On or before the fifth day of each calendar month, the Company shall pay a
monthly credit support fee to Prides equal to 0.4167% of the maximum amount
guaranteed under the Guarantee, calculated as of the first day of such calendar
month.

9. In the event the Company fails (i) to reimburse any payment or expense
described in paragraph 1, above, or (ii) to pay any credit support fee set forth
in paragraph 6 or 7, above, in either case in full when due, interest shall
accrue on the unpaid amount at the rate of 7.5% per month (or the highest rate
permitted by law) from the date due through and including the date of payment.
In the event the Company fails to pay any credit support fee set forth in
paragraph 6 or 7, above, in full when due, and such failure continues for ten
business days, Prides shall have the right to withdraw the Guarantee and
terminate its obligations thereunder.

This Letter Agreement and the Company’s obligations hereunder will terminate
upon expiration or termination of the Guarantee; provided, that any payment
obligation of the Company arising prior to such expiration or termination under
paragraphs 1, 6 or 7, together with interest thereon calculated in accordance
with paragraph 9, above, will survive until paid in full.

The Company hereby represents and warrants to Prides that it has all requisite
power and authority to execute, deliver and perform its obligations under this
Letter Agreement, and the consummation by the Company of the transactions
contemplated hereunder have been duly authorized by all necessary corporate
action.

All notices, requests, reports, consents and other communications hereunder
shall be in writing, shall be delivered by first-class registered or certified
mail, or nationally recognized overnight express courier, postage prepaid, by
facsimile or by email transmission, and shall be deemed given: (i) if delivered
by first-class registered or certified mail, upon the business day received,
(ii) if delivered by nationally recognized overnight carrier, one business day
after timely delivery to such carrier, (iii) if delivered by recognized
overnight carrier, two business days after timely delivery to such carrier, or
(iv) if delivered by facsimile or email transmission, upon electric confirmation
of receipt, and shall be addressed as follows, or to such other address or
addresses as may have been furnished in writing by a party to another party
pursuant to this paragraph:

 

  a. if to the Company:

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Attn: Chief Executive Officer

Facsimile: (954) 938 0031

Email: kmcgrath@ediets.com

 

  b. if to Prides:

c/o Prides Capital Partners, LLC

200 State Street, 13th Floor

Boston MA 02109

Attn: Kevin A. Richardson, II

Facsimile: (617) 778-9921

Email: kevin@pridescapital.com

This Letter Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Prides. Any waiver of a
provision of this Letter Agreement must be in writing and executed by the party
against whom enforcement of such waiver is sought. This Letter Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter

 

2



--------------------------------------------------------------------------------

hereof and supersedes all prior agreements, negotiations and understandings
between the parties, both oral and written, relating to the subject matter
hereof, and is not intended to confer upon any person other than the parties
hereto any rights, benefits or remedies. If any provision contained in this
Letter Agreement is determined to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

This Letter Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of Delaware, without reference to its choice of
law provisions to the extent such principles or rules would require or permit
the application of the laws of another jurisdiction. Any proceeding or action
based upon, arising out of or related to this Letter Agreement or the
transactions contemplated hereby may be brought in the Delaware Chancery Court
(or, if the Delaware Chancery Court shall be unavailable, any other court of the
State of Delaware or, in the case of claims to which the federal courts have
exclusive subject matter jurisdiction, any federal court of the United States of
America sitting in the State of Delaware), and each of the parties irrevocably
submits to the exclusive jurisdiction of each such court in any such proceeding
or action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the proceeding or action shall be heard and determined only in any
such court, and agrees not to bring any proceeding or action arising out of or
relating to this Letter Agreement or the transactions contemplated hereby in any
other court. Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction, in each case, to enforce judgments obtained in any action, suit or
proceeding brought pursuant to this Letter Agreement, and each party agrees that
service of process by registered or certified mail, return receipt requested, at
its address specified above is reasonably calculated to give actual notice.

This Letter Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. No party may assign this
Letter Agreement or any rights or obligations hereunder without the prior
written consent of the other party, and any purported assignment without such
prior written consent shall be null and void.

This Letter Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Letter Agreement by facsimile or electronic copy shall be effective as
delivery of a manually executed counterpart.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

Please signify your acceptance and agreement to this Letter Agreement by
executing a counterpart in the space provided below and returning it to the
Company.

 

Very truly yours, eDIETS.COM, INC. By  

/s/ Thomas Hoyer

Name: Thomas Hoyer Title: Chief Financial Officer

Attachment A: Guarantee

Accepted and agreed as of the date first above written:

 

PRIDES CAPITAL FUND I, L.P. By:   Prides Capital Partners, LLC, its General
Partner By  

/s/ Kevin A. Richardson, II

Name: Kevin A. Richardson, II Title: Managing Member

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

FORM OF GUARANTEE

GUARANTY

FOR VALUE RECEIVED, the undersigned (hereinafter referred to as the “Guarantor”)
guarantees unconditionally to Paymentech, LLC (“Paymentech”), payment at
maturity of any and all indebtedness obligations, whether direct or indirect,
absolute or contingent, primary or secondary, joint or several, and any and all
renewals, extensions, restructuring, continuations, consolidations and increases
thereof for which eDiets.com, Inc. (the “Debtor”), is now or hereafter may
become liable or indebted to Paymentech , whether arising by contract,
chargebacks of credit card items, notes, drafts, overdrafts, discount, under law
or in equity or otherwise up to a maximum amount of two hundred sixty thousand
United States Dollars (hereinafter collectively referred to as the “Guaranteed
Indebtedness”).

In the event of default by the Debtor in the payment or performance of all or
any portion of the Guaranteed Indebtedness, when such Guaranteed Indebtedness
becomes due, either by its terms or as the result of the exercise of any power
to accelerate, Guarantor shall, on demand and without further notice of
dishonor, pay the full amount due thereon to Paymentech at its office in Dallas,
Texas. Guarantor hereby waives notice of acceptance of this Guaranty and waives
all other notices in connection herewith or in connection with the Guaranteed
Indebtedness, and further waives diligence, presentment, protest, and suit on
the part of Paymentech in the collection of any of the Guaranteed Indebtedness
or to foreclose, proceed against, or exhaust any collateral or security for any
Guaranteed Indebtedness (or to represent any item that is the subject of any
chargeback), before requiring Guarantor to pay the full amount of the liability
hereby created. Suit may be brought and maintained against Guarantor at the
election of Paymentech without joinder of the Debtor or any other guarantors.
Guarantor shall pay Paymentech reasonable collection and attorneys’ fees
incurred in Paymentech’s effort to collect the Guaranteed Indebtedness from
Debtor and from Guarantor. Demand hereunder shall be deemed to have been made
when in person or mailed postage prepaid to Guarantor’s address as hereinafter
set forth.

This Guaranty is a continuing guaranty and it shall continue to apply without
regard to the form or amount of Guaranteed Indebtedness that the Debtor (with or
without notice to Guarantor) may create, incur, renew, extend or alter, in whole
or in part. Guarantor’s liability hereunder shall not be affected by any
surrender, release, exchange or alteration of any collateral or security for any
Guaranteed Indebtedness or any release, settlement, payment (partial or in full)
or other agreement with the Debtor or other person or entity relating to the
Guaranteed Indebtedness. The rights of Paymentech hereunder shall be cumulative.
The exercise by Paymentech of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude concurrent or subsequent
exercise of any right or remedy. This Guaranty is performable for all purposes
in Dallas, Texas, and Guarantor waives the right to sue or be sued elsewhere.
This Guaranty is intended to replace and supersede the existing Corporate
Guaranty which Guarantor previously executed in favor of Paymentech in order to
guarantee the indebtedness obligations of Debtor, but is not intended to and
does not replace, cancel or otherwise modify or affect any other guaranty of
Guarantor held by Paymentech.

Notwithstanding any other provision of this Guaranty, Paymentech and Guarantor
agree that Guarantor shall never be required to pay interest in excess of the
maximum interest rate permitted by law. Any contract for interest shall be
subject to reduction to the maximum interest rate allowed under law.

This Guaranty shall be governed by and construed in accordance with the laws of
the state of Texas.

EXECUTED as of the 15th day of February, 2012.

GUARANTOR:

 

Prides Capital Fund I, L.P. By Prides Capital Partners, LLC, its General Partner
BY:  

/s/ Kevin A. Richardson, II

NAME:   Kevin A. Richardson, II TITLE:   Managing Member

 

5